Exhibit 10.1

Vacant Land Sales Contract

(This is not to be used for Tear Down)

1. THE PARTIES: Buyer and Seller are herein after referred to as the “Parties.”

Buyer(s) (Please Print) Janet Scapelli

Seller(s) (Please Print) Owner of Record —Coral Woods LLC

If Dual Agency applies, complete Optional Paragraph 27

2. THE REAL ESTATE: Real Estate shall be defined to include the Real Estate and
all improvements thereon. Seller

agrees to convey to Buyer or to Buyer’s designated grantee, the Real Estate with
the approximate lot size or acreage of 63.69 acres more or less commonly known
as: Northwest Corner IL Route 20 and Church Road         Illinois    
            

Address                                                  State
                ZIP

 

McHenry

County

   Permanent Index Number(s) of Real Estate

3. PURCHASE PRICE; Purchase Price of $6,750.00 per acre shall be paid as
follows: Initial earnest money of $10,000 by __X check,             Cash, OR
(note due On             ,             , 20            ) to be increased to a
total of $50,0000 by October 1, 2014. 20            . The earnest money and the
original of this Contract shall be held by the Listing Company, as “Escrowee”,
in trust for the mutual benefit of the Parties. The balance of the Purchase
Price, as adjusted by prorations, shall be paid at Closing by wire transfer of
funds, or by certified, cashier’s, mortgage lender’s or title company’s check
(provided that the title company’s check is guaranteed by a licensed title
insurance company).

4. DIRECTION TO ESCROWEE: In every instance where this Contact shall be deemed
null and void or if the Contact may be terminated by either Party, the following
shall be incorporated by reference: “the Earnest Money shall be refunded to the
Buyer upon written notice of the Parties to the “Escrowee”.

5. MORTGAGE CONTINGENCY: This Contract is contingent upon Buyer obtaining a firm
written mortgage commitment (except for matters of title and survey or matters
totally within Buyer’s control) on or before October 31, 2014 for a (choose one)
            X            fixed             adjustable : (choose one)
            conventional                  other loan of $ 65% loan to value or
such lesser amount as Buyer elects to take, plus private mortgage insurance
(PMI), if required. The interest rate (initial rate, if applicable) shall not
exceed 4.00 % per annum, amortized over not less than 25 years. Buyer shall pay
loan origination fee and /or discount points not to exceed 0.00 % of the loan
amount. Buyer shall pay the cost of application, usual and customary processing
fees and Closing costs charged by lender. Buyer shall make written loan
application within five (5) business days after the Date of Acceptance. Failure
to do so shall constitute an act of default under this Contract. If Buyer,
having applied for the loan specified above, is unable to obtain such loan
commitment and serves written notice to Seller within the time specified, this
Contract shall be null and void. If written notice of inability to obtain such
loan commitment is not served within the time specified, Buyer shall be deemed
to have waived this contingency and this Contract shall remain in full force and
effect. Unless otherwise provided herein, this Contract shall not be contingent
upon the sale and/or closing of Buyer’s existing real estate. Buyer shall be
deemed to have satisfied the financing conditions of this paragraph if Buyer
obtains a loan commitment in accordance with the terms of this paragraph even
though the loan is conditioned on the sale and/or closing of Buyer’s existing
real estate.

 

______________ Buyer Initial______________ Buyer Initial _____________ Seller
Initial______GG________ Seller Initial

Address    NW Corner Route 20 & Church Road, McHenry County



--------------------------------------------------------------------------------

Exhibit 10.1

 

If Seller at Seller’s option and expense, within thirty (30) days after Buyer’s
notice, procures for Buyer such commitment or notifies Buyer that Seller will
accept a purchase money mortgage upon the same terms, this Contract shall remain
in full force and effect. In such event, Seller shall notify Buyer within five
(5) Business Days after Buyer’s notice of Seller’s election to provide or obtain
such financing, and Buyer shall furnish to Seller or lender all requested
information and shall sign all papers necessary to obtain the mortgage
commitment and to close the loan.

6. CLOSING: Closing or escrow payout shall be on November 3, 2014, or at such
time as mutually agreed upon by the Parties in writing. Closing shall take place
at the title company escrow office situated geographically nearest the Real
Estate or as shall be agreed mutually by the Parties.

7. POSSESSION: Possession shall be granted to Buyer(s) at the completion of
closing unless otherwise agreed in writing by the parties.

8. PRORATIONS: Buyer & Seller Agree 2014 farm rent will not be prorated. Seller
agrees to pay prior to or at Closing any special assessments (governmental or
association) confirmed prior to Date of Acceptance. The general Real Estate
taxes shall be prorated as of the date Closing based on 105% of the most recent
ascertainable full year tax bill. All prorations shall be final as of Closing.

9. OTHER PROVISIONS: This Contract is also subject to those OPTIONAL PROVISIONS
selected for use and initialed by the Parties which are contained on the
succeeding pages and the following attachments, if any: # - See Top of final
page.

10. BUILDING AND SEWAGE PERMITS CONDITION: This Contract is subject to the
condition that Buyer(s) obtain within ____ business days after the date of this
contract, at Buyer’s expense, a building permit and an acceptable septic
percolation test of sewage tap-on permit from the applicable governmental agency
having jurisdiction over the subject Property. If Buyer(s) has properly,
diligently, and promptly applied for said permits and approvals and has been
unable to obtain the permits within the times specified, Buyer(s) may, at
Buyer’s option within one (1) business day of the time specified, serve written
notice of such failure and inability to obtain the necessary permits upon
Seller(s) or Seller’s attorney, and in such event this Contract shall become
null and void and earnest money paid by the Buyer(s) shall be refunded to
Buyer(s). IN THE EVEN BUYER(S) DOES NOT SERVE WRITTEN NOTICE WITHIN THE TIME
SPECIFIED HEREIN, THE PROVISION SHALL BE DEEMED WAIVED BY ALL PARTIES HERETO AND
THIS CONTACT SHALL CONTINUE IN FULL FORCE AND EFFECT.

11. SOIL TEST/FLOOD PLAIN CONDITION: This contract is subject to Buyer obtaining
within              business days from date of acceptance a soil boring test
and/or Flood Plain Determination at a site or sites of Buyer’s choice on the
Property to obtain the necessary permits from the appropriate governmental
authorities for the improvement contemplated by the Buyer. Such determination
and tests shall be at Buyer’s expense. In the event Flood Plain Determination
and such tests are unsatisfactory, at the option of the Buyer, and upon written
notice to Seller within one (1) business day of the time set forth above, this
contact shall be null and void and earnest money shall be refunded to Buyer upon
mutual written direction of Seller and Buyer or the escrow agent. In the event
the Buyer does not serve written notice within the time specified herein, this
provision shall be deemed waived by all parties hereto and this contract shall
continue in full force and effect.

12. ATTORNEY REVIEW: The respective attorneys for the Parties may approve,
disapprove, or make modifications to this Contract, other than stated Purchase
Price, within five (5) business days after the Date of Acceptance. Disapproval
or modification of this Contract shall not be based solely upon stated Purchase
Price. Any notice of

 

______________ Buyer Initial______________ Buyer Initial _____________ Seller
Initial______GG________ Seller Initial

Address NW Corner Route 20 & Church Road, McHenry County

 

(Page 2 of 6 ) March 2006 Code 6007 Mainstreet Organization of Realtors



--------------------------------------------------------------------------------

Exhibit 10.1

 

disapproval or proposed modification(s) by any Party shall be in writing. If
written notice is not served within the time specified, this provision shall be
deemed waived by the Parties and this Contract shall remain in full force and
effect. If prior to the expiration of ten (10) Business Days after Date of
Acceptance, written agreement is not reached by the Parties with respect to
resolution of proposed modifications, then this Contract shall be null and void.

13. PLAT OF SURVEY: Not less than one (1) business day prior to Closing Seller
shall, at Seller’s expense, furnish to Buyer or Buyer’s attorney a Plat of
Survey dated not more than six (6) months prior to the date of Closing, prepared
by an Illinois Professional Land Surveyor, showing any encroachments,
measurements of all lot lines, all easements of record, building set back lines
of record, fences, all building and other improvements or, the Real Estate and
distances therefrom to the nearest two lot of lines. In addition, the survey to
be provided shall be a boundary survey conforming to the current requirements of
the appropriate state regulatory authority. The survey shall show all corners
staked, flagged, or otherwise monumented. The survey shall have the following
statement prominently appearing near the professional land surveyor seal and
signature: “This professional service conforms to the current Illinois minimum
standards for a boundary survey. “ A Mortgage Inspection, as defined, is not a
boundary survey, and is not acceptable.

14. NOTICE: All Notices shall be in writing and shall be served by one Party or
attorney to the other Party or attorney. Notice to any one of a multiple person
Party shall be sufficient Notice to all. Notice shall be given in the following:
manner.

 

  (a) By personal delivery of such Notice; or

 

  (b) By mailing of such Notice to the addresses recited herein by regular mail
and by certified mail, return receipt requested. Except as otherwise provided
herein. Notice served by certified mail shall be effective on the date of
mailing; or

 

  (c) By sending facsimile transmission. Notice shall be effective as of date
and time of facsimile transmission, provided that the Notice transmitted shall
be sent on Business Days during Business Hours. In the event fax Notice is
transmitted during non-business hours, the effective date and time of Notice is
the first hour of the next Business Day after transmission.; or

 

  (d) By sending e-mail transmission. Notice shall be effective as of date and
time of e-mail transmission, provided that the Notice transmitted shall be sent
during Business Hours, and provided further that the recipient provides written
acknowledgment to the sender of receipt of transmission (by e-mail, facsimile,
regular mail or commercial overnight delivery). In the event e-mail Notice is
transmitted during non-business hours, the effective date and time of Notice is
the first hour of the next Business Day after transmission; or

 

  (e) By commercial overnight delivery ( e.g., Fed Ex.) Such Notice shall be
effective on the next Business Day following deposit with the overnight delivery
company.

15. THE DEED: Seller shall convey or cause to be conveyed to Buyer or Buyer’s
designated grantee good and merchantable title to the Real Estate by recordable
general Warranty Deed, with release of homestead rights, (or the appropriate
deed if title is in trust or in an estate), and with real estate transfer stamps
to be paid by Seller ( unless otherwise designated by local ordinance). Title
when conveyed will be good and merchantable, subject only to: general real
estate taxes not due and payable at the time of Closing, covenants, conditions,
and restrictions of record, building lines and easements, if any, so long as
they do not interfere with the current use and enjoyment of the Real Estate.

16.TITLE: At Seller’s expense, Seller will deliver or cause to be delivered to
Buyer or Buyer’s attorney within customary time limitations and sufficiently in
advance of Closing, as evidence of title in Seller or Grantor, a title
commitment for an ALTA title insurance policy in the amount of the Purchase
Price with extended coverage by a title company licensed to operate in the State
of Illinois, issued on or subsequent to the Date of Acceptance, subject only to
items listed in Paragraph 14. The requirement of providing extended coverage
shall not apply if the Real Estate is vacant land. The commitment for title
insurance furnished by Seller will be conclusive evidence of good and
merchantable title.

 

______________ Buyer Initial______________ Buyer Initial _____________ Seller
Initial______GG________ Seller Initial

Address NW Corner Route 20 & Church Road, McHenry County

 

(Page 3 of 6 ) March 2006 Code 6007 Mainstreet Organization of Realtors



--------------------------------------------------------------------------------

Exhibit 10.1

 

as therein shown, subject only to the exception therein stated. If the title
commitment discloses unpermitted exceptions, or if the Plat of Survey shows any
encroachments which are not acceptable to Buyer, then Seller shall have said
exceptions or encroachments removed or have the title insurer commit to insure
against loss or damage that may be caused by such exceptions or encroachments.
If Seller fails to have unpermitted exceptions waived or title insured over
prior to Closing, Buyer may elect to take the title as it then is, with the
right to deduct from the Purchase Price prior encumbrances of a definite of
ascertainable amount. Seller shall furnish Buyer at Closing an Affidavit of
Title covering the date of Closing, and shall sign any other customary forms
required for issuance of an ALTA Insurance Policy.

17. PERFORMANCE: Time is of the essence of this Contract. In any action with
respect to this Contract, the Parties are free to pursue any legal remedies at
law or in equity and the prevailing Party in litigation shall be entitled to
collect reasonable attorney fees and costs from the losing Party as ordered by a
court of competent jurisdiction. There shall be no disbursement of earnest money
unless Escrowee has been provided written agreement from Seller and Buyer.
Absent an agreement relative to the disbursement of earnest money within a
reasonable period of time, Escrowee may deposit funds with the Clerk of the
Circuit Court by the filing of an action in the nature of interpleader. Escrowee
shall be reimbursed from the earnest money for all costs, including reasonable
attorney fees, related to the filing of the interpleader action. Seller and
Buyer shall indemnify and hold Escrowee harmless from any and all conflicting
claims and demands arising under this paragraph.

18. SELLER REPRESENTATIONS: Seller represents that Seller has not received
written notice from any Governmental body or Homeowner Association regarding
(a) zoning, building, fire or health code violations that have not been
corrected: (b) any pending rezoning; (c) any pending condemnation or eminent
domain proceeding; or (d) a proposed or confirmed special assessment and/or
Special Service Area affecting the Real Estate. Seller represents however, that,
in the case of a special assessment and/or Special Service Area, the following
applies:

1. There (check one) is              is not X_ a proposed or pending unconfirmed
special assessment affecting the Real Estate not payable by Seller after date of
Closing.

2. The Real Estate (check one) is              is not _X_ located within a
Special Service Area, payments for which will not be the obligation of Seller
after date of Closing.

If any of the representations contained herein regarding non-Homeowner
Association special assessment or Special Service Area are unacceptable to
Buyer, Buyer shall have the option to declare this Contract null and void. If
written notice of the option to declare this Contract null and void is not given
to Seller within ten (10) Business Days after Date of Acceptance or within the
term specified in Paragraph 11 (whichever is later), Buyer shall be deemed to
have waived such option and this Contract shall remain in full force and effect.
Seller further represents that Seller has no knowledge of boundary line
disputes, easements or claims of easement not shown by the public records, any
hazardous waste on the Real Estate or any improvements for which the required
permits were not obtained. Seller represents that there have been no
improvements to the Real Estate which are not either included in full in the
determination of the most recent real estate tax assessment or which are
eligible for home improvement tax exemption.

19. GOVERNMENTAL COMPLIANCE: Parties agree to comply with the reporting
requirements of the applicable sections of the Internal Revenue Code and the
Real Estate Settlement Procedures Act of 1974, as amended.

20. ESCROW CLOSING; At the election of either Party, not less than five
(5) Business Days prior to the Closing, this sale shall be closed through an
escrow with the lending institution or the title company in accordance with the
provisions of the usual form of Deed and Money Escrow Agreement, as agreed upon
between the Parties, with provisions inserted in the Escrow Agreement as may be
required to conform with this Contract. The cost of the escrow shall be paid by
the Party requesting the escrow. If this transaction is a cash purchase (no
mortgage is secured by Buyer), the Parties shall share the title company escrow
closing fee equally.

 

______________ Buyer Initial______________ Buyer Initial _____________ Seller
Initial______GG________ Seller Initial

Address NW Corner Route 20 & Church Road, McHenry County

 

(Page 4 of 6 ) March 2006 Code 6007 Mainstreet Organization of Realtors



--------------------------------------------------------------------------------

Exhibit 10.1

 

21. FLOOD INSURANCE; Buyer shall have the option to declare this Contract null
and void if the Real Estate is located in a special flood hazard area which
requires Buyer to carry flood insurance. If written notice of the option to
declare this Contract null and void is not given to Seller within ten
(10) business days after Date of Acceptance, Buyer shall be deemed to have
waived such option and this Contract shall remain in full force and effect.
Nothing herein shall be deemed to affect any rights afforded by the Residential
Real Property Disclosure Act.

22. FACSIMILE: Facsimile signatures shall be sufficient for purposes of
executing, negotiating, and finalizing this Contract.

23. BUSINESS DAYS/HOURS: Business Days are defined as Monday through Friday,
excluding Federal holidays. Business Hours are defined as 8:00 A.M. to 6:00 P.M.
Chicago time.

24. CHOICE OF LAW/GOOD FAITH: All terms and provisions of this Contract
including, but not limited to, the Attorney Review and Professional Inspection
paragraphs, shall be governed by the laws of the State of Illinois and are
subject to the covenant of good faith and fair dealing implied in all Illinois
contacts.

THE FOLLOWING OPTIONAL PROVISIONS APPLY ONLY IF INITITALED BY ALL PARTIES

25. CANCELLATION OF PRIOR REAL ESTATE CONTRACT: In the event either Party has
entered into a prior real estate contract, this Contract shall be subject to
written cancellation of the prior contract on or before          20    . In the
event the prior contact is not cancelled within the time specified, this
Contract shall be null and void and earnest money refunded to the Buyer upon
written direction of the Parties to Escrowee. Notice to the purchaser under the
prior contact should not be served until after Attorney Review and Professional
Inspections provisions of this Contract have expired, been satisfied or waived.

26 INTEREST BEARING ACCOUNT: Earnest money (with a completed W-9 and other
required forms), shall be held in a federally insured interest bearing account
at a financial institution designated by Escrowee. All interest earned on the
earnest money shall accrue to the benefit of and be paid to Buyer. The Buyer
shall be responsible for any administrative fee (not to exceed $100) charged for
setting up the account. In anticipation of Closing, the Parties direct Escrowee
to close the account no sooner than ten (10) Business Days prior to the
anticipated Closing date.

27. CONFIRMATION OF DUAL AGENCY: The Parties confirm that they have previously
consented to             (License) acting as a Dual Agent in providing brokerage
services on their behalf and specifically consent to Licensee acting as a Dual
Agent with regard to the transaction referred to in this Contract.

28. INTERIM FINANCING: The Contract is contingent upon Buyer obtaining a written
commitment for interim financing on or before             ,20     in the amount
of $            . If Buyer is unable to secure the interim financing commitment
and gives written notice to Seller within the time specified, this Contract
shall be null and void. If written notice is not served within the time
specified, this provision shall be deemed waived by the Parties and this
Contract shall remain in full force and effect.

29. SPECIFIED PARTY APPROVAL: This Contract is contingent upon the approval of
the Real Estate by             , Buyer’s specified party, within five
(5) Business Days after the Date of Acceptance. In the event Buyer’s specified
party does not approve of the Real Estate and written notice is given to Seller
within the time specified, this Contract shall be null and void. If written
notice is

not served within the time specified, the provision shall be deemed waived by
the Parties and this Contract shall remain in full force and effect.

 

______________ Buyer Initial______________ Buyer Initial _____________ Seller
Initial______GG________ Seller Initial

Address NW Corner Route 20 & Church Road, McHenry County

 

(Page 5 of 6 ) March 2006 Code 6007 Mainstreet Organization of Realtors



--------------------------------------------------------------------------------

Exhibit 10.1

 

30. CLOSING COST CREDIT: Provided Buyer’s lender permits such credit(s) to show
on the HUD-1 Settlement Statement, and if not, such lesser amount as the lender
permits, Seller agrees to credit to Buyer $            at closing.

THIS DOCUMENT WILL BECOME A LEGALLY BINDING CONTRACT WHEN SIGNED BY ALL PARTIES
AND DELIVERED.

The Parties represent that text of this form has not been altered and is
identical to the official Vacant Land Contract of the Mainstreet Organization of
REALTORS.

 

                    , 20                                    October
1                            , 20  14     Date of Offer   Date of Acceptance
Janet Scarpelli     Sept. 8, 2014               Coral Woods
LLC  *                                                               Buyer
Signature     Seller Signature                                       
                                         
                                                     Guadalupe
Griffin                                                                      
Buyer Signature     Seller Signature Janet
Scarpelli                                                                    
*Guadalupe Griffin, Senior Vice President                                 Print
Buyer(s) Name(s) REQUIRED   Print Seller(s) Name(s) REQUIRED 651 Oak Ridge Rd 
                                         
                                                   2901 Butterfield Road 
                                                                                
        Address   Address East Dundee               IL             60118   Oak
Brook                                 IL                 60523                
City                           State          ZIP  
City                                         State            ZIP  

        630-586-4837             griffin@inlandgroup.com            

Phone                                                  E-Mail

_____________                         ___________

Phone                                          E-Mail

  FOR INFORMATION ONLY Illinois Real Estate Partner                     23803  
___________________________    ________________ Selling Office
                                        MLS#   Listing Office
                                    MLS #

_____________________________________    

Buyer’s Designated Agent                     MLS#

 

________________________  _________________

Seller’s Designated Agent         MLS#

_____________                                   ____________

Phone                                                  FAX

 

__________________                             ____________    

PHONE                                                       FAX

___________________

E-mail

 

_______________________________

E-Mail

Nicholas E Scarpelli__                   ______________  

Buyer’s Attorney                             E-mail

847-551-1000__                       ______________

 

______________________            ________________

Seller’s Attorney                             E-mail

Phone                                         FAX  

_____________________              ___ _____________    

Phone                                                FAX

______________ ____    ___________

Mortgage Company         Phone

 

__________________________________        __________    

Homeowner’s/Condo Associate (if any)            Phone

_______________            ____________

Loan Officer                     FAX

 

___________________________________    __________    

Management Co./ Other Contact                       Phone

Rev. March 2006  

#Seller will give to Buyer within five (5) business days after Date of
Acceptance all of Seller’s Due Diligence pertaining to all matters involved with
this Real Estate. Seller’s Due Diligence materials are listed on Exhibit
B—Attached hereto.

 

* By Inland Land Appreciation Fund LP its Sole Member.

By Inland Real Estate Investment Corp. Its General Partner

 

______________ Buyer Initial______________ Buyer Initial _____________ Seller
Initial______GG________ Seller Initial

Address NW Corner Route 20 & Church Road, McHenry County

 

(Page 6 of 6 ) March 2006 Code 6007 Mainstreet Organization of Realtors



--------------------------------------------------------------------------------

Exhibit 10.1

 

Exhibit “B” Due Diligence Material

1. June 3, 2013 — Letter from McHenry’s Department of Planning and Development —
Acknowledgement of suspension of Hunters Woods subdivision application through
April 18, 2017.

2. May 30, 2013 — Formal Request for Temporary Suspension of Final Plat Approval

3. April 25, 2013 — Letter from McHenry’s Depart of Planning and Development
policay change regarding subdivision extensions.

4. November 27, 2012 Revised Unsigned Final Plat for Hunters Wood

5. November 9, 2012 soil Survey Recertification Letter and Survey

6. July 19, 2012 — Huddleston McBride Transmittal regarding drain tile repair.

7. July 19, 2012 — Army Corps of Engineers Jurisdictional Determination Letter

8. January 30, 2012 Letter from Cemcon to Department of Planning and Development
Comment Response Letter 588.015

9. March 3, 2011 Response to Letter of No Objection request from McHenry County
Transportation

10. March 2, 2011 Letter of No Objection request to McHenry County Division of
Transportation

11. September 14, 2010 — Letter from McHenry Department of Planning and
Development outlining subdivision platting process.

12. July 21, 2010 — Letter from McHenry’s Department of Planning and Development
approving one year extension to May 5, 2011.

13. April 14, 2010 — Formal Request from Developer to McHenry County Planning
and Development extending timeframe for final plat approval

14. February 26, 2009 — Formal Plat Extension from Developer to McHenry County
with supporting April 3, 2008 minutes from Planning and Development Committee

15. Unapproved Draft of Declaration of Protective Covenants, Conditions,
Restrictions, Reservations and Grants of Hunter Woods

16. TSC Preliminary Soils Exploration report dated June 22, 2005